DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.

Examiner’s Amendment
The claims have been amended as follows:
Claims 19 and 20 have been cancelled.

Allowable Subject Matter
Claims 1-7 and 10-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claims 1-7 and 10 are is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “each of the first and second pluralities includes at least three concentric guard rings…wherein…the second plurality of guard rings have a pitch of 40nm or less…a third guard ring…having a defect at a corner region”.
Claim 11-18 are is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “having a guard ring pitch of less than 80nm…wherein a corner region of one or more of the m concentric guar rings includes a guard ring defect”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/           Primary Examiner, Art Unit 2891